Citation Nr: 0125847	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  97-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for history of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and fiancee


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for history of a right ankle fracture.  The Board 
remanded this claim in April 1998 and again in June 1999 for 
additional development and adjudicative actions.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDING OF FACT

History of a right ankle fracture is manifested by arthritis 
and painful motion. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for history of a 
right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5110 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records show that the veteran sustained a 
fracture to his right ankle in August 1979.  He was treated 
conservatively with closed reduction and cast application, 
ice, and elevation.  He complained of pain in his ankle for 
several months following the fracture.

A March 1988 VA outpatient treatment report shows that the 
veteran had full range of motion of the right ankle, but had 
tenderness and swelling.  A separate March 1998 treatment 
report shows that the veteran reported some instability in 
the right ankle when walking on unleveled ground.  The 
examiner stated that the veteran had tenderness on the left 
lateral malleolar.  Anterior drawer sign was negative.  He 
stated that x-rays of the right ankle revealed a foreign body 
on the talo-fibular joint and possible degenerative joint 
disease of the right ankle.

Service connection for history of a right ankle fracture was 
granted by means of a November 1988 rating decision and 
assigned a noncompensable evaluation.  

A January 1991 VA outpatient treatment report shows that the 
veteran reported having pain in his ankle after having walked 
for a few hours.  Examination revealed a slightly painful 
ankle.  The diagnosis was old fracture to the right ankle.

In December 1996, the veteran fell from scaffolding that was 
15 feet high and landed on his feet and then fell to the 
right side.  The veteran complained of pain in his lateral 
ankle, foot, and pelvis.  He reported a prior right ankle 
fracture.  Physical examination revealed pain in the right 
calcaneus and ankle.  The private physician stated that x-
rays taken of the right ankle at that time revealed "severe 
degenerative changes about the right ankle."

A January 1997 private x-ray report of the right ankle shows 
that there were "lots of chronic degenerative changes 
present at the ankle joint, both in the inner aspect of the 
fibula and the outer aspect of the medial malleolus.  The 
private physician stated, "These have rounded margins and 
could well be old chronic injuries."

The veteran filed for an increased evaluation in February 
1997.

A March 1997 VA examination report shows that the examiner 
stated that the ankle had well-healed surgical incisions.  He 
added that the veteran had 10 degrees of dorsiflexion and 35 
degrees of plantar flexion.  His neuromotor and neurosensory 
were reported to be intact.  The examiner stated that the 
veteran had an old ankle injury which had been "rather 
asymptomatic" at the time of the December 1996 injury at 
work.  He noted that the veteran had undergone a right ankle 
arthroscopy and that it was difficult to determine what the 
outcome would be, but noted that the veteran would "most 
likely develop progressive arthritis within the ankle 
joint."  The examiner added that the changes at the time of 
the operation appeared to be acute and more related to the 
December 1996 injury rather than the old injury.

In May 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran asserted that the 
March 1997 VA examination was inadequate and failed to 
establish that the veteran's right ankle had instability 
prior to the December 1996 accident.  He stated that the 
problems he was having were the same as the ones he had prior 
to the accident-only worse.  Specifically, the veteran 
stated he had swelling, restricted movement, pain in the 
right fibula, pain in the right knee and right hip.  The 
veteran stated that the pain in his ankle was daily between 
the time he got out of service and the time of the December 
1996 accident.  He stated that due to the instability from 
the inservice fracture that when he would climb onto a foot 
stool or a ladder, he would have to hang onto something 
because his right foot would not support him.

In a June 1999 remand, the Board requested that the veteran 
undergo a VA examination and that the examiner indicate 
whether the service-connected history of a right ankle 
fracture left the veteran susceptible to the injury sustained 
in December 1996 and if so, that the examiner distinguish 
between the manifestations of the in-service and post-service 
injuries, if possible.

A September 1999 VA examination report shows that the veteran 
reported pain in his right ankle.  He ranked it at a level of 
seven to eight with 10 being the maximum.  The veteran stated 
that his ankle would lock up and was unable to move the ankle 
up and down freely because of pain.  He reported that he 
could not climb stairs or ladders comfortably.  The examiner 
stated that the right ankle showed a range of 5 degrees of 
dorsiflexion, at which point the veteran had pain.  He stated 
the veteran was able to do plantar flexion to 50 degrees.  
The examiner noted that the veteran had pain at the 
instigation of any movement and at the end points of these 
movements.  He stated that palpation of the ankle revealed 
irregularity in the lateral malleolar area.  The impressions 
were remote trauma to the right ankle in 1990 and 1996 and 
remote surgery in 1996.  The examiner noted that the 
veteran's claims file and recent x-rays would be obtained and 
reviewed and that he would complete his report at that time.

The record reflects that the veteran was scheduled to undergo 
a follow-up examination in December 1999, to which he failed 
to show.  Instead, he underwent a VA examination in July 2000 
with a different VA examiner than the one who conducted the 
September 1999 examination.

The July 2000 VA examination report shows that the examiner 
reported that the veteran had moderate crepitus with passive 
and active range of motion.  He stated there was increased 
pain with valgus stress and pain on palpation of the lateral 
malleoli.  The examiner noted there was no pain on palpation 
of the medial malleoli.  Range of motion revealed 10 degrees 
of dorsiflexion and 30 degrees of plantar flexion.  Motor 
strength was 5/5.  The examiner stated that x-ray of the 
ankle showed a lateral talar defect with medial malleoli 
avulsion and moderate osteoarthritis of the right ankle 
joint.  He concluded that the veteran had a right ankle 
secondary to a lateral talar defect and moderate ankle 
osteoarthritis with a preserved joint space.  The examiner 
stated the veteran needed vocational rehabilitation to obtain 
a job that did not require standing.

In a separate July 2000 examination report, the examiner 
stated that the service-connected right ankle made the 
veteran's right ankle more susceptible to being injured, but 
noted it was hard to determine how well healed the ankle was 
prior to the 1996 injury.  He stated the veteran had a 
significant amount of pain that limited his function ability 
with extended use and reiterated the need for vocational 
rehabilitation.  The examiner noted that it was hard to 
determine if the clinical evidence was consistent with the 
severity of the pain because the veteran had been abrupt and 
rude during the examination and not good about performing the 
examination.  Thus, he stated that he could not tell whether 
the veteran's complaints of pain were functional or truly 
secondary to the injury.  The examiner stated he felt that 
there was evidence of weakened movement and that the range of 
motion was limited.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1997 rating decision on appeal, the 
July 1997 statement of the case, and the October 1997, 
December 1998, November 2000, and March 2001 supplemental 
statements of the case, RO informed the veteran of the 
reasons and bases for continuing the noncompensable 
evaluation for history of a right ankle fracture, to include 
the evidence necessary to establish a higher evaluation for 
the service-connected disability.  In the July 1997 statement 
of the case, the RO also included the pertinent regulations 
that applied to the veteran's claim for an increased 
evaluation for the service-connected history of a right ankle 
fracture.  Correspondence copies of these determinations were 
mailed to the veteran's accredited representative, Veterans 
of Foreign Wars of the United States.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
for his right ankle from both private physicians and VA.  The 
record reflects that the veteran completed an authorization 
for VA to obtain the private records, that the RO sought to 
obtain them, and that they were received and associated with 
the claims file.  The veteran has indicted treatment for his 
right ankle at more than one VA facility.  The record 
reflects that the RO obtained the VA outpatient treatment 
reports from all VA facilities and associated them with the 
claims file.  The veteran has not alleged that there are any 
additional medical records related to treatment for history 
of a right ankle fracture that have not been associated with 
the claims file.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo VA examinations 
related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5010, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  The ankle joint is a major 
joint.  38 C.F.R. § 4.45(f) (2001).

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. § 4.71, Plate II (2001).  Normal 
plantar flexion is from 0 degrees to 45 degrees.  Id.  
Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for history of a right ankle fracture.  
The reasons follow.

The Board notes that the veteran sustained a post service 
injury to his ankle in December 1996 and that in a March 1997 
VA examination report, the examiner attributed the changes 
found on x-ray of the right ankle to be more the result of 
the December 1996 injury rather than the old injury.  While 
that may be true, however, a December 1996 private x-ray 
showed "severe degenerative changes about the right ankle."

In THE MERCK MANUAL, it states that the development of 
degenerative changes (also known as osteoarthritis) is 
"subtle and gradual."  Id. at 1340 (15th ed. 1992).  Thus, 
the degenerative changes found in December 1996 could not be 
the result of the December 1996 injury, and the Board finds 
that such degenerative changes are the result of the 
inservice injury to the right ankle.  Therefore, based upon 
this determination and the credible testimony that the 
veteran provided before the undersigned at the August 2001 
hearing that he had problems with his right ankle prior to 
the December 1996 injury, the Board finds that a 10 percent 
evaluation is warranted for the service-connected history of 
a right ankle fracture.

It is clear that the veteran developed more severe problems 
with his ankle following the December 1996 injury, which then 
required surgery.  However, it is also clear that the veteran 
had problems with his right ankle, including pain upon use, 
prior to the December 1996 injury.  The Board is resolving 
all reasonable doubt in favor of the veteran in granting the 
10 percent evaluation.

The Board must now consider whether an evaluation in excess 
of 10 percent for history of a right ankle fracture is 
warranted and finds that it is not.  As stated above, the 
Board has determined that the service-connected history of a 
right ankle fracture warrants a 10 percent evaluation based 
upon the finding of arthritis and his complaints of pain and 
limitation of motion.  In the March 1997 examination report, 
the examiner attributed the veteran's current symptoms to the 
December 1996 post service injury.  Prior to this injury, the 
veteran's complaints of right ankle pain were not marked.  In 
March 1988, the VA examiner noted that the veteran had full 
range of motion of the right ankle.  A January 1991 VA 
outpatient treatment report shows that the veteran had a 
painful ankle after having walked for a few hours.  The 
examiner stated that the right ankle was only "slightly 
painful."  These are the only objective medical records 
prior to the December 1996 injury.  Thus, the Board finds 
that the preponderance of the evidence is against a finding 
that the current, severe symptoms of the right ankle are 
attributable to the service-connected disability, as opposed 
to being attributable to the post service injury.  As stated 
above, the Board resolved all reasonable doubt to grant the 
veteran a 10 percent evaluation for the right ankle.  There 
is a medical opinion of record that establishes that the 
veteran's current symptomatology is related to the December 
1996 injury.  Therefore, the preponderance of the evidence is 
against the Board granting a 20 percent evaluation for the 
service-connected history of a right ankle fracture.  

The Board notes that in making this determination, it has 
specifically considered the guidance of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board does not doubt that the 
veteran has functional impairment as a result of the service-
connected disability; this fact is recognized by the Board 
granting a 10 percent evaluation.  The veteran has reported 
pain and weakness, which has been confirmed by a medical 
professional.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  However, 
it must be noted that in the July 2000 examination report, 
the examiner noted that the veteran had not been entirely 
cooperative in enabling the examiner to fully evaluate and 
assess the symptoms and findings related to his right ankle.  
Again, the Board has resolved all reasonable doubt to grant 
the 10 percent evaluation and finds that the preponderance of 
the evidence is against a finding that the veteran has marked 
symptomatology as a result of the service-connected 
disability to warrant the grant of a 20 percent evaluation 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted an increased 
evaluation, the Board agrees and has granted a 10 percent 
evaluation.  However, to the extent that the veteran has 
described severe pain and functional impairment solely as a 
result of the service-connected disability, the medical 
findings which have been clinically attributed to the 
service-connected aspect of his disability, as opposed to the 
post service injury to the right ankle, do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Taking the 
veteran's contentions into account and the medical findings, 
an evaluation in excess of 10 percent is not warranted.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

Entitlement to a 10 percent evaluation for history of a right 
ankle fracture is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

